Title: To George Washington from Major General Philip Schuyler, 1 January 1779
From: Schuyler, Philip
To: Washington, George


  
    Dear Sir
    Albany [N.Y.] January 1st 1779
  
Your Excellencys favor of the 18th ult: Covering Copy of your orders to the Quarter Master General I had the honor to receive on the 30th.
I shall with the utmost alacrity Carry your Excellencys orders Into Execution, nor shall my resignation Even after It shall have been Accepted by Congress prevent me In the least from giving my personal Aid to procure every thing necessary for the Enterprize You meditate. the various Injurys I have Sustained have not diminished my affection for my Country Indeed My Dear Sir I shall be happy in every oppertunity which is afforded me to Evince my regard and Attatchment to you, which alone would be Sufficient Induce to me to give the public Altho In a private Station every assistance In My power.
I shall do myself the honor to write you fully to Morrow and transmit some more papers Which I have found relative to the upper Country.
Inclose you Copy of a letter from Mr Deane a Number of the Oneidas were with me when It came to hand I have ventured to Assure them A Picket Fort would be Immediately Erected for their defence If they required It. permitt me to Intreat the favor of you to transmit Copy of Mr Deans letter to Congress with what I have said on the Occasion. I have the honor to be with the Most Sincere respect & Esteem Dear Sir Your Excellency’s Most Obedient Humble Servt

  Ph: Schuyler

